              Case 2:21-cv-00073-JLR Document 11 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SHONDOLYN R BLEVINS,                         CASE NO. C21-0073JLR

11                               Plaintiff,              ORDER
                   v.
12
            BUREAU OF ALCOHOL
13
            TOBACCO FIREARMS AND
14          EXPLOSIVES, et al.,

15                               Defendants.

16          On February 22, 2021, the court dismissed the instant matter, as Ms. Blevins had
17   not filed her amended complaint within 14 days as directed by the court’s February 2,
18   2021, order. (2/22/21 Order (Dkt. # 8) at 1-2; 2/2/21 Order (Dkt. # 6) at 4.) Ms. Blevins
19   has now filed an amended complaint that she alleges was mailed on February 16, 2021.
20   (Am. Compl. (Dkt. # 10) at 2.) Although her filing is untimely, the court construes pro se
21   filings liberally and will accept her amended complaint, as she mailed the filing within
22   the time period designated by the court. See Ross v. Williams, 950 F.3d 1160, 1173 n.19


     ORDER - 1
                Case 2:21-cv-00073-JLR Document 11 Filed 02/23/21 Page 2 of 2




 1   (9th Cir. 2020). However, the court reminds Ms. Blevins that she “must follow the same

 2   rules of procedure that govern other litigants,” including submitting timely filings in

 3   accordance with court orders. See Briere v. Chertoff, 271 F. App’x 682, 683 (9th Cir.

 4   2008).

 5            The Clerk is DIRECTED to reopen this matter.

 6            Dated this 23rd day of February, 2021.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
